Title: From James Madison to John Mullowny, 7 December 1804 (Abstract)
From: Madison, James
To: Mullowny, John


7 December 1804, Department of State. “Your letter of the 26th. ult: has been just received. The case of capture to which you refer was recommended to the care of the Minister of the United States at Paris, but his proceedings therein do not appear. It would therefore be advisable for you to write to Fulwar Skipwith Esqr. Agent of the U: States at Paris, for the information you request.”
